          Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

YI SZECHENYI-JIN,

               Plaintiff,

       vs.
                                                           Case No. 19-cv-10472-JMF
AXA EQUITABLE LIFE INSURANCE
COMPANY, AXA EQUITABLE
                                                DISCOVERY CONFIDENTIALITY ORDER
HOLDINGS, INC., AND AXA
EQUITABLE SEVERANCE BENEFIT
PLAN,

               Defendants.



        It appearing that discovery in the above-captioned action is likely to involve the disclosure
of confidential information, it is ORDERED as follows:

         1.     Any party to this litigation and any third party shall have the right to designate as
“Confidential” and subject to this Order any information, document, or thing, or portion of any
document or thing: (a) that contains trade secrets, competitively sensitive technical, marketing,
financial, sales or other confidential business information, or (b) that contains private or
confidential personal information, or (c) that contains information received in confidence from
third parties, or (d) which the producing party otherwise believes in good faith to be entitled to
protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure. Any party to this
litigation or any third party covered by this Order, who produces or discloses any Confidential
material, including without limitation any information, document, thing, interrogatory answer,
admission, pleading, or testimony, shall mark the same with the foregoing or similar legend:
“CONFIDENTIAL” or “CONFIDENTIAL – SUBJECT TO DISCOVERY CONFIDENTIALITY
ORDER” (hereinafter “Confidential”).

        2.     Any party to this litigation and any third party shall have the right to designate as
“Attorneys’ Eyes Only” and subject to this Order any information, document, or thing, or portion
of any document or thing that contains highly sensitive business or personal information, the
disclosure of which is highly likely to cause significant harm to an individual or to the business or
competitive position of the designating party. Any party to this litigation or any third party who
is covered by this Order, who produces or discloses any Attorneys’ Eyes Only material, including
without limitation any information, document, thing, interrogatory answer, admission, pleading,
or testimony, shall mark the same with the foregoing or similar legend: “ATTORNEYS’ EYES
ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO DISCOVERY CONFIDENTIALITY
ORDER” (hereinafter “Attorneys’ Eyes Only”).

       3.     All Confidential material shall be used by the receiving party solely for purposes
of the prosecution or defense of this action, shall not be used by the receiving party for any
          Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 2 of 7




business, commercial, competitive, personal or other purpose, and shall not be disclosed by the
receiving party to anyone other than those set forth in Paragraph 4, unless and until the restrictions
herein are removed either by written agreement of counsel for the parties, or by Order of the Court.
It is, however, understood that counsel for a party may give advice and opinions to his or her client
solely relating to the above-captioned action based on his or her evaluation of Confidential
material, provided that such advice and opinions shall not reveal the content of such Confidential
material except by prior written agreement of counsel for the parties, or by Order of the Court.

        4.      Confidential material and the contents of Confidential material may be disclosed
only to the following individuals under the following conditions:

               (a)     Outside counsel (herein defined as any attorney at the parties’ outside law
                       firms) and relevant in-house counsel for the parties;

               (b)     Outside experts or consultants retained by outside counsel for purposes of
                       this action, provided they have signed a non-disclosure agreement in the
                       form attached hereto as Exhibit A;

               (c)     Secretarial, paralegal, clerical, duplicating and data processing personnel of
                       the foregoing;

               (d)     The Court and court personnel;

               (e)     Any deponent may be shown or examined on any information, document or
                       thing designated Confidential if it appears that the witness authored or
                       received a copy of it, was involved in the subject matter described therein
                       or is employed by the party who produced the information, document or
                       thing, or if the producing party consents to such disclosure;

               (f)     Vendors retained by or for the parties to assist in preparing for pretrial
                       discovery, trial and/or hearings including, but not limited to, court reporters,
                       litigation support personnel, jury consultants, individuals to prepare
                       demonstrative and audiovisual aids for use in the courtroom or in
                       depositions or mock jury sessions, as well as their staff, stenographic, and
                       clerical employees whose duties and responsibilities require access to such
                       materials; and

               (g)     The parties. In the case of parties that are corporations or other business
                       entities, “party” shall mean executives who are required to participate in
                       decisions with reference to this lawsuit.

        5.     Confidential material shall be used only by individuals permitted access to it under
Paragraph 4. Confidential material, copies thereof, and the information contained therein, shall
not be disclosed in any manner to any other individual, until and unless (a) outside counsel for the
party asserting confidentiality waives the claim of confidentiality, or (b) the Court orders such
disclosure.




                                                  2
          Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 3 of 7




        6.      With respect to any depositions that involve a disclosure of Confidential material
of a party to this action, such party shall have until thirty (30) days after receipt of the deposition
transcript within which to inform all other parties that portions of the transcript are to be designated
Confidential, which period may be extended by agreement of the parties. No such deposition
transcript shall be disclosed to any individual other than the individuals described in
Paragraph 4(a), (b), (c), (d) and (f) above and the deponent during these thirty (30) days, and no
individual attending such a deposition shall disclose the contents of the deposition to any
individual other than those described in Paragraph 4(a), (b), (c), (d) and (f) above during said thirty
(30) days. Upon being informed that certain portions of a deposition are to be designated as
Confidential, all parties shall immediately cause each copy of the transcript in its custody or control
to be appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 3
and 4.

        7.     Material produced and marked as Attorneys’ Eyes Only may be disclosed only to
outside counsel for the receiving party and to such other persons as counsel for the producing party
agrees in advance or as Ordered by the Court.

        8.      If counsel for a party receiving documents or information designated as
Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such
items, the following procedure shall apply:

               (a)     Counsel for the objecting party shall serve on the designating party or third
                       party a written objection to such designation, which shall describe with
                       particularity the documents or information in question and shall state the
                       grounds for objection. Counsel for the designating party or third party shall
                       respond in writing to such objection within 14 days, and shall state with
                       particularity the grounds for asserting that the document or information is
                       Confidential or Attorneys’ Eyes Only. If no timely written response is made
                       to the objection, the challenged designation will be deemed to be void. If
                       the designating party or nonparty makes a timely response to such objection
                       asserting the propriety of the designation, counsel shall then confer in good
                       faith in an effort to resolve the dispute.

               (b)     If a dispute as to a Confidential or Attorneys’ Eyes Only designation of a
                       document or item of information cannot be resolved by agreement, the
                       parties shall comply with Local Civil Rule 37.2 and Rule 2(C) of the Court’s
                       Individual Rules of Practice in Civil Cases.

       9.      All motions to seal documents filed with the Court shall comply with Rule 7(C) of
the Court’s Individual Rules of Practice in Civil Cases.

        10.    If the need arises during trial or at any hearing before the Court for any party to
disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice
to the producing party and as directed by the Court.

       11.     To the extent consistent with applicable law, the inadvertent or unintentional
disclosure of Confidential material that should have been designated as such, regardless of whether



                                                   3
          Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 4 of 7




the information, document or thing was so designated at the time of disclosure, shall not be deemed
a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific
information, document or thing disclosed or as to any other material or information concerning the
same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by
notifying in writing counsel for all parties to whom the material was disclosed that the material
should have been designated Confidential within a reasonable time after disclosure. Such notice
shall constitute a designation of the information, document or thing as Confidential under this
Discovery Confidentiality Order.

         12.     When the inadvertent or mistaken disclosure of any information, document or thing
protected by privilege or work-product immunity is discovered by the producing party and brought
to the attention of the receiving party, the receiving party’s treatment of such material shall be in
accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken
disclosure of such information, document or thing shall not by itself constitute a waiver by the
producing party of any claims of privilege or work-product immunity. However, nothing herein
restricts the right of the receiving party to challenge the producing party’s claim of privilege if
appropriate within a reasonable time after receiving notice of the inadvertent or mistaken
disclosure.

        13.     No information that is in the public domain or which is already known by the
receiving party through proper means or which is or becomes available to a party from a source
other than the party asserting confidentiality, rightfully in possession of such information on a non-
confidential basis, shall be deemed or considered to be Confidential material under this Discovery
Confidentiality Order.

        14.    This Discovery Confidentiality Order shall not deprive any party of its right to
object to discovery by any other party or on any otherwise permitted ground. This Discovery
Confidentiality Order is being entered without prejudice to the right of any party to move the Court
for modification or for relief from any of its terms.

        15.     This Discovery Confidentiality Order shall survive the termination of this action
and shall remain in full force and effect unless modified by an Order of this Court or by the written
stipulation of the parties filed with the Court.

        16.     Upon final conclusion of this litigation, each party or other individual subject to the
terms hereof shall be under an obligation to assemble and to return to the originating source all
originals and unmarked copies of documents and things containing Confidential material and to
destroy, should such source so request, all copies of Confidential material that contain and/or
constitute attorney work product as well as excerpts, summaries and digests revealing Confidential
material; provided, however, that counsel may retain complete copies of all transcripts and
pleadings including any exhibits attached thereto for archival purposes, subject to the provisions
of this Discovery Confidentiality Order. To the extent a party requests the return of Confidential
material from the Court after the final conclusion of the litigation, including the exhaustion of all
appeals therefrom and all related proceedings, the party shall file a motion seeking such relief.




                                                  4
       Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 5 of 7




    IT IS SO ORDERED.


                                                 ____________________________________
                                                  HON. JESSE M. FURMAN, U.S.D.J.
                                                  January 21, 2021



By: /s/ Michael P. Pappas                        By: /s/ Kristin D. Sostowski
    Michael P. Pappas, Esq.                          Kristin D. Sostowski, Esq.
    MICHAEL P. PAPPAS LAW FIRM,                      GIBBONS P.C.
    P.C.                                             One Gateway Center
    3 Columbus Circle, 15th Floor                    Newark, New Jersey 07102
    New York, New York 10019                         Telephone: (973) 596-4500
    Telephone: (646) 770-7890                        Facsimile: (973) 596-0545
    Attorney for Plaintiff                           Attorneys for Defendants

   Dated: January 21, 2020                           Dated: January 21, 2020



   This stipulation binds the parties to treat as confidential the documents so classified. This
   Court, however, has not reviewed the documents referenced herein; therefore, by so ordering
   this stipulation, the Court makes no finding as to whether the documents are confidential.
   That finding will be made, if ever, upon a document-by-document review pursuant to the
   procedures set forth in the Court’s Individual Rules and Practices and subject to the
   presumption in favor of public access to “judicial documents.” See generally Lugosch v.
   Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does
   not “so order” any provision to the extent that it purports to authorize the parties to file
   documents under seal without a prior court order. See New York ex rel. Khurana v. Spherion
   Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19, 2019).




                                             5
               Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 6 of 7




                                              EXHIBIT A

                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


YI SZECHENYI-JIN,

                   Plaintiff,
                                                              Case No. 19-cv-10472-JMF
          vs.
                                                        AGREEMENT TO BE BOUND BY
AXA EQUITABLE LIFE INSURANCE                        DISCOVERY CONFIDENTIALITY ORDER
COMPANY, AXA EQUITABLE
HOLDINGS, INC., AND AXA
EQUITABLE SEVERANCE BENEFIT
PLAN,

                   Defendants.



          I, _____________________________, being duly sworn, state that:

          1.       My address is _____________________________.

       2.     My present employer is _____________________________ and the address of my
present employment is _____________________________.

          3.       My present occupation or job description is _____________________________.

      4.       I have carefully read and understood the provisions of the Discovery
Confidentiality Order in this case signed by the Court, and I will comply with all provisions of the
Discovery Confidentiality Order.

        5.     I will hold in confidence and not disclose to anyone not qualified under the
Discovery Confidentiality Order any Confidential Material or any words, summaries, abstracts, or
indices of Confidential Information disclosed to me.

          6.       I will limit use of Confidential Material disclosed to me solely for purpose of this
action.

        7.     No later than the final conclusion of the case, I will return all Confidential Material
and summaries, abstracts, and indices thereof which come into my possession, and documents or
things which I have prepared relating thereto, to counsel for the party for whom I was employed
or retained.




                                                   A-1
           Case 1:19-cv-10472-JMF Document 37 Filed 01/22/21 Page 7 of 7




         I declare under penalty of perjury that the foregoing is true and correct.



Dated:
                                                                         [Name]




                                                 A-2
